947 N.E.2d 770 (2011)
PEOPLE State of Illinois, respondent,
v.
Henry CLARK, petitioner.
No. 108543.
Supreme Court of Illinois.
May 25, 2011.
*771 In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. Clark, case No. 1-07-2316 (05/08/09). The appellate court is instructed to reconsider its decision in light of People v. Morris, 236 Ill.2d 345, 338 Ill. Dec. 863, 925 N.E.2d 1069 (2010), to determine whether a different result is warranted.